200 S.W.3d 352 (2006)
TRANSCONTINENTAL REALTY INVESTORS AS SUCCESSORS TO AMERICAN REALTY, INC. and American Realty Trust, Appellants,
v.
COLINAS CROSSING CORPORATION f/k/a Park West Three Owners Association, Colinas Crossing Corporation, Steven A. Means, F. Michael Nugent, Colinas Crossing, LP, Steven A. Means Interests, Inc., PAC Trust Realty Associates, LLP, Leon N. Hartvickson, and Priscilla McKinney, Appellees.
No. 05-06-00642-CV.
Court of Appeals of Texas, Dallas.
August 28, 2006.
Before Justices MORRIS, O'NEILL, and MAZZANT.

OPINION
PER CURIAM.
The Court has before it the parties' August 16, 2006 agreed motion to dismiss the appeal. In the motion, the parties assert they have reached a settlement. Accordingly, we grant the motion and dismiss the appeal. See TEX.R.APP. P. 42.1(a).